*136ON MOTION FOR REHEARING
PER CURIAM.
Appellee’s motion for rehearing is granted, and our opinion filed April 4, 1986, is withdrawn. We treat the appeal from the trial court’s denial of appellant’s rule 3.850 motion as a petition for writ of habeas corpus seeking a belated appeal. The state is given thirty (30) days from the date of this order to respond to the arguments made by appellant, and appellant is given fifteen (15) days thereafter within which to file a reply.
THOMPSON, ZEHMER and BAR-FIELD, JJ., concur.